DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the second word of abstract appears to be missing the 'i' in images.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (US PG PUB 2013/0243318).
Regarding Claim 1, Honda teaches an image processing method (image processing using apparatus; Fig 1 and ¶ [0027]-[0050]) comprising: applying a first filter to an input image, thereby generating a first noise-reduced image (input image 1000 creates first-resolution image data, which undergoes noise reduction processing 1011 and outputs first-resolution noise reduced image; ¶ [0031]); applying a second filter to the input image, thereby generating a (low pass filter applied 1101 applied to input image 1000 to create synchronized second-resolution image data, which undergoes noise reduction processing 1111 and outputs second-resolution noise reduced image; ¶ [0034], [0035]); and combining the first noise-reduced image and the second noise-reduced image, thereby generating a final noise-reduced image (first-resolution image data and second-resolution image data images that each underwent noise reduction is combined 1020 to create a recombined noise-reduced image; ¶ [0045]), wherein the first filter is configured to suppress a first type of noise from the input image (NR processing 1011 to R, G, B, U and V signals; ¶ [0030]) and the second filter is configured to suppress a second type of noise from the input image (NR processing 1111 generates Y signals of luminance components and U, V signals of chrominance components and noise reduction processing to Y, U, V signals; ¶ [0035]), the first and second types of noise being different (signals processed have different resolutions and second filter includes luminance signal; ¶ [0028], [0029], [0035]).  
Regarding Claim 6, Honda teaches the method of claim 1 (as described above), and further teaches wherein the first type of noise is random noise or noise caused by an imaging system that captured the input image (NR processing 1011 applied to the R, G, B, U and V signals is for the highest resolution of the image data input 1000 from imaging apparatus, such as a digital camera; ¶ [0028]-[0031]).  

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisman et al (US 9,984,459).
Regarding Claim 16, Reisman et al teaches an image processing method (OCT angiography imaging method with 3D rendering; col 4, ln54-col 6, ln35) comprising: filtering a first input image (OCT angiography is composed of filtered first image; col 5, ln 34-40); filtering a second input image (OCT angiography may include filtered second image; col 5, ln 34-40); and 15combining the filtered first input image and the filtered second input image, thereby generating a final noise-reduced volume (OCT angiography 3D volume rendering is composed of at least filtered first and second image; col 5, ln 34-40), wherein the first input image and the second input image are different 2D images of a 3D volume (OCT angiography 3D rendering is based on OCT data captured at a plurality of times to render volume of subject; col 5, ln 40-43), and wherein the first input image and the second input image are from different planes and/or en face images of different reference layers of the 3D volume (input images are en-face images of multiple planes to create a 3D volume from at least one position; col. 5, ln 43-49).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US PG PUB 2013/0243318) in view of Takeshi et al (JP 2013201724).
Regarding Claim 2, Honda teaches the method of claim 1 (as described above), including wherein the first noise-reduced image and the second noise- reduced images are combined (first-resolution image data and second-resolution image data that each underwent noise reduction is combined 1020 to create a recombined noise-reduced image; ¶ [0045]).
Honda does not teach wherein the first noise-reduced image and the second noise- reduced images are combined by weighted averaging, the first noise-reduced image being weighted according to a level of the first type of noise in the input image and the second noise- reduced image being weighted according to a level of the second type of noise in the input image.
Takeshi et al is analogous art pertinent to the problem addressed in this application including the first noise-reduced image and the second noise- reduced images are combined by weighted averaging, the first noise-reduced image being weighted according to a level of the first type of noise in the input image and the second noise- reduced image being weighted according to a level of the second type of noise in the input image (image processing apparatus performed weighted averaging of the frame of interest 10 and reference frame 20 based on the auto-correction function to produce a noise-reduced output image 50; Fig 1 and ¶ [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application under review to combine the teachings of Honda with Takeshi et al. By using weighted averaging of the first and second images, noise is reduced while avoiding deterioration of the signal, thereby improving overall image processing output, as recognized by Takeshi et al (¶ [0012]). 

Claims 3, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US PG PUB 2013/0243318) in view of Otsuka et al (US PG PUB 2018/0137605).
Regarding Claim 3, Honda teaches the method of claim 1 (as described above), including wherein the first noise-reduced image and the second noise- reduced images are combined (first-resolution image data and second-resolution image data that each underwent noise reduction is combined 1020 to create a recombined noise-reduced image; ¶ [0045]).
Honda does not teach the first and/or second noise-reduced images are combined or produced by a machine learning system.  
Otsuka et al is analogous art pertinent to the problem addressed in this application including the first and/or second noise-reduced images are combined or produced by a machine learning system (image processing unit 104-2 receives input first images 1001, 1002, 1003 and use second convolution neural network that learned noise reduction from a less noisy region to produce second images 1011, 1012, 1013 and the combining unit 105-2 combines plurality of second images to created combined image 1101; Fig 10-11 and ¶ [0070]-[0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application under review to combine the teachings of Honda with Otsuka et al. By utilizing a machine learning system to produce noise reduced images and combining the noise reduced imaged, the image is better preserved with enhanced noise reduction features, as recognized by Otsuka et al (¶ [0003]). 
Regarding Claim 7, Honda teaches the method of claim 6 (as described above). 
Honda does not teach wherein the first filter is a machine learning system trained with images taken from the same or substantially the same location as the input image.
Otsuka et al is analogous art pertinent to the problem addressed in this application including the first filter is a machine learning system trained with images taken from the same or substantially the same location as the input image (the convolution neural network is trained based on the input image containing noise, corrected image without noise and regions of the input image to which the pixels correspond, thereby representing pixels from a substantially same location analyzed; ¶ [0053]).  
Regarding Claim 14, Honda teaches the method of claim 1 (as described above). 
Honda does not teach segmenting the input image as a result of applying the first filter and the second filter.
Otsuka et al is analogous art pertinent to the problem addressed in this application including segmenting the input image as a result of applying the first filter and the second filter (segmentation processing 102 of an input image by using a first convolution neural network in the regions based on the pixel values in the first and second images; ¶ [0063]).
Claims 4, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US PG PUB 2013/0243318) in view of Lewis et al (US PG PUB 2008/0247620).
Regarding Claim 4, Honda teaches the method of claim 1 (as described above).
Honda does not teach wherein an intensity of at least one pixel of the first noise- reduced image is set by the first filter to correspond to a maximum intensity of a probability distribution of intensities of pixels at a corresponding location of an object in the image.  
Lewis et al is analogous art pertinent to the problem addressed in this application including wherein an intensity of at least one pixel of the first noise- reduced image is set by the first filter to correspond to a maximum intensity of a probability distribution of intensities of pixels at a corresponding location of an object in the image (image processor utilizes probability distributions algorithm for a small region of pixels in the image to visually improve signal; Figs 6A-C and ¶ [0080]-[0082]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application under review to combine the teachings of Honda with Lewis et al. By utilizing a maximum intensity of a probability distribution of intensities of pixels the signal intensity of the image can be enhanced automatically with a focus on a region of interest in the image, as recognized by Lewis et al (¶ [0078]). 
Regarding Claim 5, Honda in combination with Lewis et al teaches the method of claim 4 (as described above), and Lewis et al further teaches wherein the probability distribution is determined by a machine learning system (the imaging system incorporates a neural network for processing the information from the sensors; ¶ [0040]).   
Regarding Claim 15, Honda teaches the method of claim 1 (as described above).
Honda does not teach displaying the final noise-reduced image in real-time with the capturing of the input image.  
Lewis et al is analogous art pertinent to the problem addressed in this application including displaying the final noise-reduced image in real-time with the capturing of the input image (image processing and output of image take place in real time; ¶ [0007]).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US PG PUB 2013/0243318) in view of Takahashi et al (WO 2018/159689).
Regarding Claim 8, Honda teaches the method of claim 1 (as described above).
Honda does not teach wherein the first type of noise is speckle noise. 
Takahashi et al is analogous art pertinent to the problem addressed in this application including wherein the first type of noise is speckle noise (speckle noise of tomographic image is targeted and removed; Fig 26 and ¶ [0094]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application under review to combine the teachings of Honda with Takahashi et al. By targeting speckle noise luminance optically non-uniform portions can be detected thereby improving quality and ongoing operations thereby reducing costs and saving time, as recognized by Takahashi et al (¶ [0092]). 
Regarding Claim 9, Honda in combination with Takahashi et al teaches the method of claim 8 (as described above), and Takahashi et al further teaches wherein the first filter is a machine learning system trained with images taken from locations adjacent to or nearby a location of the input image (machine learning 30 uses tomographic target images for training to perform speckle noise removal and target images can be taken from, for example a similar angle, as the original image; Fig 26 and ¶ [0096].  
Regarding Claim 10, Honda teaches the method of claim 1 (as described above).
Honda does not teach wherein the input image is an optical coherence tomography (OCT) or OCT-angiography B-scan image.
Takahashi et al is analogous art pertinent to the problem addressed in this application including wherein the input image is an optical coherence tomography (OCT) or OCT-angiography B-scan image (original input image is an optical coherence tomography image from an optical coherence tomography apparatus; ¶ [0031], [0094]).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US PG PUB 2013/0243318) in view of Reisman et al (US 9,984,459).
Regarding Claim 11, Honda teaches the method of claim 1 (as described above).
Honda does not teach wherein the input image is an en face optical coherence tomography (OCT) or OCT-angiography image.  
Reisman et al is analogous art pertinent to the problem addressed in this application including wherein the input image is an en face optical coherence tomography (OCT) or OCT-angiography image (image taken for filter processing is an en-face OCT angiography image; col 5, ln 43-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application under review to combine the teachings of Honda with Reisman et al. By imaging the front of the face using OCT imaging technique, an analysis focused on the eye can be performed with high accuracy and detailed evaluation, as recognized by Reisman et al (col 1, ln 54 – 61). 
Regarding Claim 12, Honda teaches the method of claim 1 (as described above).
Honda does not teach wherein the input image is obtained by an optical coherence tomography imaging system configured to operate at least at a 400 kHz A-line rate.  
Reisman et al is analogous art pertinent to the problem addressed in this application including wherein the input image is obtained by an optical coherence tomography imaging system configured to operate at least at a 400 kHz A-line rate (OCT A-scans are captured at a rate between 25 – 800 kHz; col 6, ln 26-29).  
Regarding Claim 13, Honda teaches the method of claim 1 (as described above).
Honda does not teach wherein the input image is wherein the input image is an image of a retina.  
Reisman et al is analogous art pertinent to the problem addressed in this application including wherein the input image is an image of a retina (OCT angiographic imaging results allow sharp visualization across depths of the retina; col 10, ln 1-4).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reisman et al (US 9,984,459) in view of Honda (US PG PUB 2013/0243318).
Regarding Claim 17, Reisman et al teaches the image processing method of claim 16 (as described above).
Reisman et al does not teach wherein filtering the first input image comprises: applying a first filter to the first input image, thereby generating a first noise-reduced image; applying a second filter to the first input image, thereby generating a second noise- reduced image; and combining the first noise-reduced image and the second noise-reduced image, thereby generating a final noise-reduced image, wherein the first filter is configured to suppress a first type of noise from the first input image and the second filter is configured to suppress a second type of noise from the first input image, the first and second types of noise being different. 
Honda is analogous art pertinent to the problem addressed in this application including wherein filtering the first input image comprises: applying a first filter to an input image, thereby generating a first noise-reduced image (input image 1000 creates first-resolution image data, which undergoes noise reduction processing 1011 and outputs first-resolution noise reduced image; ¶ [0031]); applying a second filter to the input image, thereby generating a second noise-reduced image (low pass filter applied 1101 applied to input image 1000 to create synchronized second-resolution image data, which undergoes noise reduction processing 1111 and outputs second-resolution noise reduced image; ¶ [0034], [0035]); and combining the first noise-reduced image and the second noise-reduced image, thereby generating a final noise-reduced image (first-resolution image data and second-resolution image data images that each underwent noise reduction is combined 1020 to create a recombined noise-reduced image; ¶ [0045]), wherein the first filter is configured to suppress a first type of noise from the input image (NR processing 1011 to R, G, B, U and V signals; ¶ [0030]) and the second filter is configured to suppress a second type of noise from the input image (NR processing 1111 generates Y signals of luminance components and U, V signals of chrominance components and noise reduction processing to Y, U, V signals; ¶ [0035]), the first and second types of noise being different (signals processed have different resolutions and second filter includes luminance signal; ¶ [0028], [0029], [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application under review to combine the teachings of Reisman et al with Honda. By filtering individual images, resolution of image data is further enhanced and data processing per interval is reduced, thereby improving processing analysis and output, as recognized by Honda (¶ [0017]-[0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morita (CN 105359185) teaches an image processing apparatus and method that reduces noise on each frame and outputs the noise reduced moving image in real time.
Cheng et al (US PG PUB 2017/0319059) teaches a method and system for image processing of an OCT image including speckle noise reduction.
Lee et al (US 9704224) teaches an apparatus and method that includes processing a first and second image and recombining to create a noise-reduced image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667   

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667